Citation Nr: 1401013	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  02-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Nancy  Foti, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to February 1963. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing in October 2003, a transcript of which is of record..  In a February 2004 decision, the Board upheld the RO's decision and denied the claim.  The Veteran appealed that decision to the Court.  In October 2006, the Court issued an Order which vacated the February 2004 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the Order.  This matter was remanded for additional development in October 2008.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in July 2009, a transcript of which is of record.  

In May 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), which was received in June 2012.  In May 2013 the Board sought clarification concerning the June 2012 medical opinion, which was received in May 2013.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In an August 2013 letter, the Veteran's attorney argued that the Veteran's service treatment records (STRs) are incomplete.  Specifically, it is argued that the Veteran has reported being hospitalized during service at the Coronado Naval Hospital (aka Balboa Naval Hospital).  The representative maintains that these hospital records may be stored separate from other service treatment records and that VA has a duty to search for such records.  In order to ensure that VA's duty to assist the Veteran is met, the Board believes it appropriate to direct an additional search for the identified hospital records as requested by the Veteran's representative. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to secure for the record copies of the Veteran's complete STRs and, specifically, records of his alleged hospitalization at Coronado Naval Hospital (aka Balboa Naval Hospital).  The search for records should include contacting the service facility where the treatment is alleged to have been provided (and any records storage facility where such records may have been retired).  If such records are not located, the Veteran should be so advised.

2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should furnish the Veteran and his attorney with a supplemental statement of the case.  After they are afforded opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


